In an action pursuant to Debtor and Creditor Law article 10 to recover damages based upon a fraudulent conveyance, the defendants appeal from an order and interlocutory judgment (one paper) of the Supreme Court, Orange County (Alessandro, J.), dated December 4, 2007, which, inter alia, granted that branch of the plaintiffs motion which was for summary judgment on the first and second causes of action, granted that *1129branch of the plaintiffs motion which was for partial summary judgment on the issue of liability for an award of an attorney’s fee and for punitive damages, denied their cross motion for summary judgment dismissing the complaint, and is in favor of the plaintiff and against them in the principal sum of $160,480.34 on the first and second causes of action.